Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a kiosk for checking out at a store by making a list of detected items, classified in G06Q30/0633.
II. Claims 9-12, drawn to a system for processing an order to completion, classified in G06Q30/0635.
III. Claims 13-15, drawn to a kiosk for displaying targeted ads while checking out at a store, classified in G06Q30/0268.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
In the instant case, Invention I requires a kiosk having a main body with a first and second camera in communication with a processor. The first camera is configured to detect and authenticate the user, while the second camera is configured to detect at least one user selected product. The processor uses machine learning to compare a preexisting database of images to the data collected by the second camera in order to accurately detect the user selected product. The processor then generates a list of items detected by the second camera.
In contrast, Invention II requires a system having a processor, a first camera in communication with a processor to detect that a user is placing an order, and a second camera in communication with the first camera and processor. An order entry interface is also in communication with the processor, configured to accept an order, and the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected in the 
Invention I does not require the first camera to detect that the user is placing an order nor an order entry interface configured to accept the order and mark the order entered as incomplete until the user and the ordered item are detected in the same pixelbuffer by the first or second camera. Invention I also does not require the second camera to be spaced apart from the first camera.
In contrast, Invention II does not require a main body, the first camera to authenticate the user, nor the second camera to detect a user selected product. Invention II also does not require the processor to use machine learning to compare a preexisting database of images to the data collected by the second camera in order to accurately detect the user selected product nor generate a list of items detected by the second camera. Therefore, Inventions I and II are unrelated and restricted.
Inventions II and III are also unrelated. Invention II requires a system having a processor, a first camera in communication with a processor to detect that a user is placing an order, and a second camera in communication with the first camera and processor. An order entry interface is also in communication with the processor, configured to accept an order, and the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected in the same pixelbuffer by either the first camera or the second camera. The second camera is also spaced apart from the first camera.
In contrast, Invention III requires a kiosk that comprises a main body having a camera and a display, with the camera and display in communication with a processor. The camera is configured to detect and authenticate the user, and the processor is configured to use data 
Invention II does not require a main body nor the processor to use data associated with the user to generate targeted marketing material to display to the user. On the other hand, Invention III does not require a second camera spaced apart from the first camera, the first camera to detect that a user is placing an order, nor an order entry interface that is also in communication with the processor, configured to accept an order, wherein the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected in the same pixelbuffer by either camera. Therefore, Inventions II and III are unrelated and restricted.
Inventions I and III are also unrelated. Invention I requires a kiosk having a main body with a first and second camera in communication with a processor. The first camera is configured to detect and authenticate the user, while the second camera is configured to detect at least one user selected product. The processor uses machine learning to compare a preexisting database of images to the data collected by the second camera in order to accurately detect the user selected product. The processor then generates a list of items detected by the second camera.
In contrast, Invention III requires a kiosk that comprises a main body having a camera and a display, with the camera and display in communication with a processor. The camera is configured to detect and authenticate the user, and the processor is configured to use data associated with the user to generate targeted marketing material to display to the user on the display.
Invention I does not require the processor to be configured to use data associated with the user to generate targeted marketing material to display to the user on the display. On the other 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625